          8:20-cv-00126-JD      Date Filed 02/02/21        Entry Number 40       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Terron Gerhard Dizzley,                        )
                                               )
                       Petitioner,             )       C.A. No. 8:20-00126-JD-JDA
                                               )
                vs.                            )            OPINION & ORDER
                                               )
Warden Stephon,                                )
                                               )
                       Respondent.             )
_________________________________


          This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina. 1 (DE 8.) Petitioner Terron Gerhard Dizzley

(“Dizzley”), a state prisoner, proceeding pro se, brings this habeas corpus action pursuant to 28

U.S.C. § 2254. (DE 1.) Dizzley presents claims similar to those raised in a post-conviction relief

(“PCR”) action he filed in Georgetown County Court of Common Pleas at case number 2015-CP-

22-00845. In her Report and Recommendation, Magistrate Judge Austin recommends that this

action be dismissed without prejudice and without requiring the Respondent to file an answer or

return.

          Dizzley filed objections to the Report and Recommendation. (DE 11.) However, upon

review, the court finds that Dizzley’s objections are moot because Dizzley failed to exhaust his



1
  The recommendation has no presumptive weight, and the responsibility for making a final determination
remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The
court is charged with making a de novo determination of those portions of the Report and Recommendation
to which specific objection is made. The court may accept, reject, or modify, in whole or in part, the
recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. §
636(b)(1).


                                             Page 1 of 2
       8:20-cv-00126-JD         Date Filed 02/02/21         Entry Number 40      Page 2 of 2




administrative remedies as similar claims made by Dizzley are pending in state court. See Dizzley

v. State of South Carolina, No. 2015-CP-22-00845 (“Dizzley PCR Action”). 1 In light of these

pending actions, this Court lacks jurisdiction to adjudicate the claims before the Court. 2 Therefore,

after a thorough review of the magistrate judge’s Report and the record in this case, the court

adopts Magistrate Judge Austin’s Report and Recommendation and incorporates it herein by

reference.

       It is therefore ORDERED that the Petitioner’s action be dismissed without prejudice and

without requiring the Respondent to file an answer or return.

       IT IS SO ORDERED.

                                                               s/ Joseph Dawson, III_______
                                                               Joseph Dawson, III
                                                               United States District Judge

Greenville, South Carolina
February 2, 2021


                               NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




1
  Available at https://publicindex.sccourts.org/Georgetown/PublicIndex/PISearch.aspx (search
case number “2015CP2200845”) (last visited Feb. 2, 2020);                            see also,
https://ctrack.sccourts.org/public/caseView.do?csIID=71679 (last visited Feb. 2, 2021).
2
 By the filing of this Order, the Court also dismisses as moot Petitioner’s Motion to Amend Issuance of
Show Cause Order (DE 32) and Motion to Amend (DE 34) without further Order.

                                              Page 2 of 2
